CAMPBELL, Judge.
Appellant/husband challenges the final judgment of dissolution awarding alimony to appellee/wife. We find no merit in the three issues raised by the husband on direct appeal and therefore affirm. We do, however, find merit in one of the six issues raised by the wife on cross-appeal regarding the trial court’s failure to award her attorney’s fees and costs. It is clear from the record that the husband is in a better financial position to pay attorney’s fees and costs than is the wife. Accordingly, we reverse that portion of the judgment requiring each party to pay their own attorney’s fees and costs and direct that on remand the court determine what portion of a reasonable fee the husband be required to pay on behalf of the wife.
DANAHY, A.C.J., and LAZZARA, J., concur.